IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30435
                            Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RON WILLIAMS, also known as Shorty,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                        USDC No. 00-CR-170-17-N
                          --------------------
                            November 27, 2002

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Court-appointed counsel for Ron Williams has moved for

leave to withdraw and has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967).     Williams has received a

copy of counsel’s motion and brief, but he has not filed a pro se

brief of his own.     Our review of the brief filed by counsel and

of the record discloses no nonfrivolous issue for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.